DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on  07/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 1 is objected to because of the following informalities:  lines 1-2 “A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising “ needs to be corrected.  A suggested correction is -- A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising :-- since the preamble applies to all the limitations in the claim body in lines 3-10. Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 26 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 26 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends.  
First please note that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). 
Consequently, a broad yet reasonable interpretation of claim 1 “or” encompassing limitation “wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus” would encompass [a] wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or [b] wherein the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. If claim 1 is interpreted as reciting the [b] option, then claim 26  would be repeating claim 1 lines 7-9 limitation and consequently is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends when claim 1 is interpreted as encompassing option [b] above.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
The claimed invention in claims 1, 4-13, 25 and 26 are directed to statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim 1 Step 2A Prong 1: With respect to independent Claim 1, independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG). More specifically, Claim 1 recites:
A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising 
the subject performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG) , 
wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (managing interactions between people, which is one of the certain methods of organizing human activity under the 2019 PEG).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, the claim 1 limitations individually and claim 1 as a whole recites an abstract idea specifically, managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG. 
Claim 1 Step 2A Prong 2: Further, with respect to independent Claim 1, independent Claim 1 recites no additional elements (i.e., elements additional to the abstract ideas) because all claim limitations of Claim 1 recite abstract ideas as discussed above. Accordingly, since Claim 1 recites no additional elements and only abstract ideas, Claim 1 cannot recite any additional elements that integrate the abstract ideas into a practical application thereof. 
Claim 25 Step 2A Prong 1: With respect to independent Claim 25, independent Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG). More specifically, Claim 25 recites:
A method of reducing stress, anxiety and/or depression in a subject in need thereof, the method comprising 
the subject performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), 
wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), 
wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (managing interactions between people, which is one of the certain methods of organizing human activity under the 2019 PEG )
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, the claim 25 limitations individually and claim 25 as a whole recites an abstract idea specifically, managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG. 
Claim 25 Step 2A Prong 2: Further, with respect to independent Claim 25, independent Claim 25 recites no additional elements (i.e., elements additional to the abstract ideas) because all claim limitations of Claim 25 recite abstract ideas as discussed above. Accordingly, since Claim 25 recites no additional elements and only abstract ideas, Claim 25 cannot recite any additional elements that integrate the abstract ideas into a practical application thereof. 
Claim 1  Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Further, with respect to independent Claim 1, independent Claim 1 recites no additional elements (i.e., elements additional to the abstract ideas) because the claim limitations of Claim 1 recite abstract ideas as discussed above. Accordingly, since Claim 1 recites no additional elements and only abstract ideas, Claim 1 cannot recite any additional elements that amount to significantly more than the judicial exception. Consequently, claim 1 is not eligible subject matter under 35 U.S.C 101.
Claim 25   Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Further, with respect to independent Claim 25, independent Claim 25 recites no additional elements (i.e., elements additional to the abstract ideas) because the claim limitations of Claim 25 recite abstract ideas as discussed above. Accordingly, since Claim 25 recites no additional elements and only abstract ideas, Claim 25 cannot recite any additional elements that amount to significantly more than the judicial exception. Consequently, claim 25 is not eligible subject matter under 35 U.S.C 101.
Dependent Claims 4-13 and 26
Dependent claim 4-13 and 26 when analyzed as a whole are  held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for similar reasons set-forth for independent base Claim 1. The additional limitations of dependent claims 4-13 and 26 are merely directed to and further narrow the scope of the process or the method of organizing human activity. For example with respect to newly added claim 26, the recitation of “wherein the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus” would qualify under managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG. Thus, dependent claim 4-13 and 26 when analyzed as a whole are  held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for similar reasons set-forth for independent base Claim 1.
In summary, for the above reasons, claims 1 and 25 recite abstract ideas without any additional elements that (a) integrate those abstract ideas into a practical application thereof or (b) provide significantly more than the abstract ideas themselves. Thus, these claims especially when interpreted in light of the instant application disclosure are not patent eligible.
Suggestions
Examiner suggests further limiting claim 1 and claim 25 to recite corresponding structures and additional elements that perform the recited steps for example how the mono auditory stimulus is provided to the subject, how the mono cognitive, hypnotic or trance state is induced in the subject or how to determine that the subject has a neurodevelopmental, mood or anxiety disorder. More specifically, [a] details regarding why or how or using what structure “reducing stress, anxiety and/or depression in the subject” is implemented, determined i.e. how or using what structures is it determined that the process steps reduced stress, anxiety and/or depression in the subject and/or [b] details regarding why or how or using what structures “the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder” is determining; and/or [c] details regarding why or how or via what structures is it determined that the mono cognitive, hypnotic and trance states are induced in the subject and why these states used are important to this claim and/or [d] corresponding physical structures that perform the recited steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanbury; Richard (Pub. No.: US 20170143935 A1, hereinafter referred to as "Hanbury") in view of Mayo; Vicki et al. (Pub. No.: US 20170296775 A1, hereinafter referred to as “Mayo”).
As per independent Claim 1, Hanbury discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Hanbury in at least [0006], [0030-0031], [0034], [0036-0037], [0055-0056], [0063], [0083-0084] for example discloses relevant subject-matter. Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e. stress or anxiety or depression. Further, the term “comprising”, “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. 
More specifically, Hanbury in at least [0006], [0031] for example discloses method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Hanbury [0006] “methods … to provide stimulus to a subject to treat various neurological disorders or conditions, where the stimulus provided may include one or more of an auditory… a tactile stimulus…neurological disorders which may be treated with devices and methods may include, but are not limited to, … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”; [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders” ), the method comprising 
performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. after or while. 
Hanbury in [0034], [0036-0037] for example discloses performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject. See at least Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e.  a neurodevelopmental disorder or a mood disorder or an anxiety disorder. 
Hanbury in [0006], [0031] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”).
Hanbury  does not explicitly disclose the subject performing the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. 
However, in an analogous, mental disorder/distress therapy field of endeavor, Mayo discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Mayo in at least fig. 1-2, 8, 9C, 11, 13, 15, 36, 38, 45, [0002], [0005-0006], [0036-0038], [0049], [0052], [0054],[0056], [0067], [0069], [0072], [0074-0075] for example discloses relevant subject-matter. Mayo in at least [0002], [0074-0075] for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Mayo [0002] “method for reducing stress”; [0074]”reduction in stress… aiding in the treatment of: … clinical depression, panic disorder, anxiety, ….relieve stress or anxiety”), the method comprising 
the subject performing the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (Here, first, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. [a] wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or [b] the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. Second, the term  “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. Third, the term “tapping” is being interpreted in light of instant application specification para. [0025] and [0034]  as “indirectly touching an area of the body”. Fourth, the term "cross-body stimulation" and “cross-body tapping” (which encompasses indirect stimulation/tapping as also disclosed in the instant application specification) is being interpreted in light of instant application specification para. [0024-0025], [0034] as  [i] “a body part on one side of a subject's body indirectly … touching a body part on the opposite side of the subject's body” or [ii] “a subject's movement and/or touch that occurs on the opposite side of the body as an auditory stimulus”  or [iii] “tapping performed indirectly via device/object” as in instant specification para. [0034].  Here, the claim limitation is being interpreted as the subject indirectly performing the cross-body stimulation, wherein the indirect cross-body tapping comprises indirectly tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus indirectly with a body part on the same side as the first ear receiving the stimulus
More specifically, Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject indirectly performing the cross-body stimulation, wherein the indirect cross-body tapping comprises indirectly tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus indirectly with a body part on the same side as the first ear receiving the stimulus which would occur when an individual seated at the desk of fig. 45 places her/his hands over the stimulation element on the desk to receive the therapeutic benefit of bi-lateral stimulation provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides/hands of the body by launching the bilateral stimulation application (app) on the mobile device as in fig. 1 while wearing mono auditory stimulating head set of fig. 36 or fig. 38 . See Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “method … where the bilateral stimulation application (app) is launched (begun) on the mobile device …so that the individual may receive the asynchronous (or continuous) alternating bilateral stimulation… the individual desires to commence simulation, the simulation is applied in asynchronous (or continuous) and alternate manner …The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”; [0054]” vibrating element 104 being brought into position or placed on individual body means being brought into "therapeutic contact" with an individual's body. Therapeutic contact may be achieved by direct contact … or via indirect contact … therapeutic contact means only that the individual need be able to perceive the stimulation provided by the bilateral vibrating elements 104 during therapy”;[0067]” sounds or music may be used in conjunction with the vibratory stimulation provided by stimulation elements 104 during the therapy session”; [0069]” Desks and tables are another article of furniture into which the stimulation elements 104 can be incorporated. As illustrated in FIG. 45 stimulation elements may be built into the desktop so that the individual seated at the desk can place her/his hands over the stimulation element to receive the therapeutic benefit at any time during the day or evening”  ), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Mayo in [0002-0005], [0074-0075] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. See at least Mayo [0003] “Stress has been linked to … depression”; [0074] “reduction in stress… aiding in the treatment of: attention deficit disorder, obsessive/compulsive disorder, clinical depression, panic disorder, anxiety, eating disorder, sleep disorder and learning disabilities. … relieve stress or anxiety”; [0075] “methods and systems provide asynchronous (or continuous) alternating bilateral stimulation to support the reduction of stress in individuals”).
First, Hanbury in [0030] discloses that user has an option to turn tactile stimulation off. Further, Mayo discloses alternate tactile stimulation embodiments as in figure 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile stimulator used in the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, with the tactile stimulator, as taught by Mayo as a matter of simple substitution of one known prior art element for another. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining the predictable results of rendering therapy via day today furniture which provides a natural platform into which the stimulation elements can be incorporated for the therapeutic benefit of individuals using the furniture (Mayo, [0069]) while still stimulating the brain in a way that it is forced to communicate between the left and right sides of the brain, thereby treating various neurological disorders or conditions and/or to provide performance enhancement (Hanbury, [0002], [0036-0037]). Further, a person of ordinary skill would also have been motivated to do so, with a reasonable expectation of success, as a person of ordinary skill in the art will recognize many variations based on the teaching of hay which explicitly states that the steps may be completed in a different order, may be added or deleted, may comprise sub-steps, or may be repeated as often as beneficial to the treatment (Hanbury, [0037]).

As per dependent Claim 5, the combination of Hanbury and Mayo as a whole further discloses method, wherein the subject has autism, post-traumatic stress disorder (PTSD),attention deficit disorder (ADD), attention deficit hyperactivity disorder (ADHD) and/or depression (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list. Hanbury [0006], [0031], [0084] and Mayo in [0074] for example discloses subject-matter as recited.).

As per dependent Claim 6, the combination of Hanbury and Mayo as a whole further discloses method wherein the mono auditory stimulus comprises a command to perform the cross-body stimulation (Here, the term “command” is being interpreted as including electronic commands/instructions. Hanbury in [0034], [0038] for example discloses the mono auditory stimulus comprises electronic command/instructions to perform the cross-body stimulation. See at least Hanbury [0034] “instructions for providing stimuli may be provided… alternating the left auditory…or tactile stimulus sources with the right auditory…or tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active.)” [0038] “the method … program may comprise program instructions”).
As per dependent Claim 7, the combination of Hanbury and Mayo as a whole further discloses method wherein the cross-body stimulation substantially occurs after receiving the command to perform the cross-body stimulation (Here, the term “command” is being interpreted as including electronic commands/instructions. Hanbury in [0034]  for example discloses the cross-body stimulation substantially indirectly occurs after receiving the command/instruction to indirectly perform the cross-body stimulation. See at least Hanbury [0034] “instructions for providing stimuli may be provided… alternating the left auditory … with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active.)).

As per dependent Claim 8, the combination of Hanbury and Mayo as a whole makes obvious wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022] ([0020] “"sensory overload induction" refers to a process in which the conscious mind is given more information than it can handle at one time ”;[0022]“As used herein, "mono-cognition" or "mono-cognitive state" refers to a trance like state that occurs when the nervous system becomes overwhelmed…Mono-cognition occurs after a sensory overload induction”). Further, here the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic state or a trance state is caused or created in the subject. In other words, prior art does not necessarily need to disclose specific steps for how the mono cognitive state, hypnotic state or trance state occurs or is caused or created or induced in the subject, the prior art just needs to disclose that  a mono cognitive state, a hypnotic state or a trance state is induced or caused or created in the subject for prior art to read on the limitation as now explicitly, positively and specifically recited by the Applicants.  Lastly, Examiner notes that the Applicant in at least [0005] discloses hypnosis has  well-known method for reducing stress, anxiety and/or depression. 
Hanbury in [0036] discloses  “by alerting [sic] the output between left and right channels, the brain may be stimulated in a way that it is forced to communicate between the left and right sides of the brain. This forced communication, for example, can allow PTSD memories to be wired to both sides of the brain, thereby stopping undesirable flashbacks”. A person of ordinary skill in the art would understand that such a process could overload the sensory system i.e. give the conscious mind more information than it can handle at one time and/or overwhelm the nervous system resulting in a “sensory overload induction” and Mono-cognition state as explicitly, positively and specifically recited by the Applicants when claim terms are interpreted in light of the instant application specification ).

As per dependent Claim 9, the combination of Hanbury and Mayo as a whole further discloses method further comprising repeating the receiving and the performing cross-body stimulation steps (Examiner notes that such repetition would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of mere duplication of prior art disclosed method step of receiving and the performing cross-body stimulation (Also see MPEP 2144.04). Such repetition could reasonably occur when treatments regimen involves multiple sessions or as treatment prescribed by the therapist requires repetition to address the trauma. 
Hanbury in [0034], [0037] for example discloses  repeated as often as beneficial to the treatment and Mayo in for fig. 11, [0007]  for example discloses process is repeated for a therapeutically effective number of repetitions which read on subject-matter as now explicitly, positively and specifically recited by the Applicants. See Hanbury [0037] “method 400 of treating a patient in accordance with embodiments, a person of ordinary skill in the art will recognize many variations based on the teaching described herein. The steps may be completed in a different order. Steps may be added or deleted. Some of the steps may comprise sub-steps. Many of the steps may be repeated as often as beneficial to the treatment.”; Mayo [0007] “process is repeated for a therapeutically effective number of repetitions so that the first and second stimulations are applied bilaterally to the body of the person”).

As per dependent Claim 10, the combination of Hanbury and Mayo as a whole further discloses method further comprising receiving  another mono auditory stimulus in a second ear of the subject; and the subject performing another cross-body stimulation (Hanbury in [0034], [0036], [0063] for example discloses indirectly receiving  another mono auditory stimulus in a second ear of the subject and indirectly performing cross-body stimulation while Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject indirectly performing cross-body tapping repeatedly per treatment regimen or individual desire. Thus, the combination of applied art as a whole discloses indirectly receiving  another mono auditory stimulus in a second ear of the subject; and the subject indirectly performing another cross-body stimulation as now explicitly, positively and specifically recited by the Applicants.
See Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”; [0063] “wherein the left auditory stimulus pattern and the right auditory stimulus pattern are configured to produce a plurality of alternating left and right auditory signals”; Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”;).

As per dependent Claim 11, the combination of Hanbury and Mayo as a whole further discloses method wherein the mono auditory stimulus and/or the another mono auditory stimulus alternates between the first ear and the second ear (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list. Hanbury in [0034], [0036], [0063] for example discloses the mono auditory stimulus and/or the another mono auditory stimulus alternates between the first ear and the second ear. See Hanbury [0063] “wherein the left auditory stimulus pattern and the right auditory stimulus pattern are configured to produce a plurality of alternating left and right auditory signals”).

As per dependent Claim 12, the combination of Hanbury and Mayo as a whole further discloses method further comprising repeating the receiving the mono auditory stimulus and/or the another mono auditory stimulus and the performing the cross-body stimulation and/or the another cross-body stimulation steps (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list. Further, Examiner notes that such repetition would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of mere duplication of prior art disclosed method step of receiving and the performing cross-body stimulation (Also see MPEP 2144.04). Such repetition could reasonably occur when treatments regimen involves multiple sessions or as treatment prescribed by the therapist requires repetition to address the trauma. 
Hanbury in [0034], [0036], [0063] for example discloses repeating the indirectly receiving the mono auditory stimulus and/or the another mono auditory stimulus and indirectly performing the cross-body stimulation and/or the another cross-body stimulation steps while Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject repeatedly indirectly performing the cross-body stimulation and/or the another cross-body stimulation steps per treatment regimen or individual desire. Thus, the combination of applied art as a whole discloses repeating the indirectly receiving the mono auditory stimulus and/or the another mono auditory stimulus and the indirectly  performing the cross-body stimulation and/or the another cross-body stimulation steps. as now explicitly, positively and specifically recited by the Applicants. 
See Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”; [0063] “wherein the left auditory stimulus pattern and the right auditory stimulus pattern are configured to produce a plurality of alternating left and right auditory signals”; Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”).
Claims 4, 8, 13, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanbury in view of Mayo and further in view of  Morgan; Joseph W. et al. (Pub. No.: US 10943407 B1, hereinafter referred to as “Morgan”).
As per dependent Claim 4, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 (see claim 1), 
The combination of Hanbury and  Mayo as a whole does not explicitly disclose the subject receiving an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder.
However, in an analogous mental health treatment field of endeavor, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”) comprising:
further comprising the subject receiving an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list.
 Morgan in at least Col. lines for example discloses the subject receiving an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder. See at least Morgan col. 4 lines 18-22 “a visual, auditory, and/or text-based message that delivers safety-related instructions, safety-related educational points, and/or evokes safety-related actions”; col. 102 lines 4-16 “utilizing features within the EMDR method and system… involving a determination of treatment goals … carried out using patient educational content on methods to manage anxiety. The exemplary embodiment may further be carried out through application of the EMDR feature in scenes or sessions, and wherein one or more of the tasks described herein are additionally carried out”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, by furthering including educational message specific to the neurodevelopmental disorder as disclosed in Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing treatment by also providing to the patient educational content on methods to manage anxiety (Morgan, col. 102 lines 4-16).    

Additionally, as per dependent Claim 8, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 (see claim 1).
The combination of Hanbury and  Mayo as a whole does not explicitly disclose the hypnotic state induced in the subject.
However, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”), 
wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022]. Further, here the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic state or a trance state is caused or created in the subject. In other words, prior art does not necessarily need to disclose specific steps for how the mono cognitive state, hypnotic state or trance state occurs or is caused or created or induced in the subject, the prior art just needs to disclose that  a mono cognitive state, a hypnotic state or a trance state is induced or caused or created in the subject for prior art to read on the limitation as now explicitly, positively and specifically recited by the Applicants. 
Morgan in at least col.102 lines 36-40, col. 102 lines 49-58, Col. 109 line 65 up to col. 110 line 3  for example discloses a hypnotic state is induced in the subject. See at least Morgan col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including … meditation, hypnosis,”; Col. 109 line 65 up to col. 110 line 3 “uses interactive features including distracting tasks … education-based tasks… hypnosis, and/or meditation exercises; and/or other related activities and/or content”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, such that a mono cognitive state, a hypnotic state or a trance state is induced in the subject. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively treating and addressing issues relating to mental health disorder (Morgan col.102 lines 36-40, col. 102 lines 49-58).

As per dependent Claim 13, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 (see claim 1), 
The combination of Hanbury and  Mayo as a whole does not explicitly disclose guided meditation feature .
However, in an analogous mental health treatment field of endeavor, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”) comprising:
receiving guided meditation before receiving the mono auditory stimulus in the first ear of the subject (Morgan in at least col. 67 lines 23-35 , col. 8 lines 59-67, col.102 lines 36-40, 49-58 , col. 8 lines 59-67  for example makes obvious use of guided meditation along with the mono auditory stimulus in the first ear of the subject. The specific sequence of receiving guided meditation before receiving the mono auditory stimulus would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as Morgan col. 8 lines 59-67 states that the disclosed processes or methods generally may be carried out in various different sequences and arrangements while still falling within the scope of the present invention. 
See Morgan at least in col. 67 lines 23-35  “sounds and/or tones are played for the patient with each sound and/or tone be played alternatively to both ears”; col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including self-reflection, mindfulness, meditation, hypnosis, rhetorical questions, Socratic dialogue, prompting patient to think about hypothetical scenarios and/or questions, physical movements, and guided imagery techniques as described herein.”; col. 8 lines 59-67 “methods or processes of the invention, the sequence and/or arrangement of steps described herein are illustrative and not restrictive. Accordingly…the steps in such processes or methods generally may be carried out in various different sequences and arrangements while still falling within the scope of the present invention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, by further including guided meditation, as taught by Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of incorporating additional intervention methods, strategies, techniques, and/or systems to treat issues relating to mental health (Morgan in col.102 lines 36-40).

As per independent Claim 25, Hanbury discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Hanbury in at least [0006], [0030-0031], [0034], [0036-0037], [0055-0056], [0063], [0083-0084] for example discloses relevant subject-matter. Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e. stress or anxiety or depression. Further, the term “comprising”, “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. 
More specifically, Hanbury in at least [0006], [0031] for example discloses method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Hanbury [0006] “methods … to provide stimulus to a subject to treat various neurological disorders or conditions, where the stimulus provided may include one or more of an auditory… a tactile stimulus…neurological disorders which may be treated with devices and methods may include, but are not limited to, … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”; [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders” ), the method comprising:
performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. after or while. 
Hanbury in [0034], [0036-0037] for example discloses performing cross-body stimulation after or while receiving a mono auditory stimulus in a first ear of the subject. See at least Hanbury [0034] “alternating the left auditory...stimulus sources with the right … tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active”), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted in light of instant application specification at least [0013] (see [0013] “A or B”) as requiring one of the enumerated elements in the list i.e.  a neurodevelopmental disorder or a mood disorder or an anxiety disorder. 
Hanbury in [0006], [0031] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. [0031]” therapeutic method … for providing therapeutic auditory… and… tactile stimulus… a subject having a neurological disorder or condition … include … post-traumatic stress disorder (PTSD), … depression, anxiety, mood disorders”).
Hanbury  does not explicitly disclose the subject performing the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus, wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject.
However, in an analogous, mental disorder/distress therapy field of endeavor, Mayo discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Mayo in at least fig. 1-2, 8, 9C, 11, 13, 15, 36, 38, 45, [0002], [0005-0006], [0036-0038], [0049], [0052], [0054],[0056], [0067], [0069], [0072], [0074-0075] for example discloses relevant subject-matter. Mayo in at least [0002], [0074-0075] for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Mayo [0002] “method for reducing stress”; [0074]”reduction in stress… aiding in the treatment of: … clinical depression, panic disorder, anxiety, ….relieve stress or anxiety”), the method comprising:
the subject performing the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (Here, first, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. [a] wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or [b] the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. Second, the term  “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. Third, the term “tapping” is being interpreted in light of instant application specification para. [0025] and [0034]  as “indirectly touching an area of the body”. Fourth, the term "cross-body stimulation" and “cross-body tapping” (which encompasses indirect stimulation/tapping as also disclosed in the instant application specification) is being interpreted in light of instant application specification para. [0024-0025], [0034] as  [i] “a body part on one side of a subject's body indirectly … touching a body part on the opposite side of the subject's body” or [ii] “a subject's movement and/or touch that occurs on the opposite side of the body as an auditory stimulus”  or [iii] “tapping performed indirectly via device/object” as in instant specification para. [0034].  Here, the claim limitation is being interpreted as the subject indirectly performing the cross-body stimulation, wherein the indirect cross-body tapping comprises indirectly tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus indirectly with a body part on the same side as the first ear receiving the stimulus
More specifically, Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject indirectly performing the cross-body stimulation, wherein the indirect cross-body tapping comprises indirectly tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus indirectly with a body part on the same side as the first ear receiving the stimulus which would occur when an individual seated at the desk of fig. 45 places her/his hands over the stimulation element on the desk to receive the therapeutic benefit of bi-lateral stimulation provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides/hands of the body by launching the bilateral stimulation application (app) on the mobile device as in fig. 1 while wearing mono auditory stimulating head set of fig. 36 or fig. 38 . See Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “method … where the bilateral stimulation application (app) is launched (begun) on the mobile device …so that the individual may receive the asynchronous (or continuous) alternating bilateral stimulation… the individual desires to commence simulation, the simulation is applied in asynchronous (or continuous) and alternate manner …The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”; [0054]” vibrating element 104 being brought into position or placed on individual body means being brought into "therapeutic contact" with an individual's body. Therapeutic contact may be achieved by direct contact … or via indirect contact … therapeutic contact means only that the individual need be able to perceive the stimulation provided by the bilateral vibrating elements 104 during therapy”;[0067]” sounds or music may be used in conjunction with the vibratory stimulation provided by stimulation elements 104 during the therapy session”; [0069]” Desks and tables are another article of furniture into which the stimulation elements 104 can be incorporated. As illustrated in FIG. 45 stimulation elements may be built into the desktop so that the individual seated at the desk can place her/his hands over the stimulation element to receive the therapeutic benefit at any time during the day or evening”  ), and 
wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Mayo in [0002-0005], [0074-0075] for example discloses wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder. See at least Mayo [0003] “Stress has been linked to … depression”; [0074] “reduction in stress… aiding in the treatment of: attention deficit disorder, obsessive/compulsive disorder, clinical depression, panic disorder, anxiety, eating disorder, sleep disorder and learning disabilities. … relieve stress or anxiety”; [0075] “methods and systems provide asynchronous (or continuous) alternating bilateral stimulation to support the reduction of stress in individuals”).
First, Hanbury in [0030] discloses that user has an option to turn tactile stimulation off. Further, Mayo discloses alternate tactile stimulation embodiments as in figure 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile stimulator used in the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, with the tactile stimulator, as taught by Mayo as a matter of simple substitution of one known prior art element for another. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining the predictable results of rendering therapy via day today furniture which provides a natural platform into which the stimulation elements can be incorporated for the therapeutic benefit of individuals using the furniture (Mayo, [0069]) while still stimulating the brain in a way that it is forced to communicate between the left and right sides of the brain, thereby treating various neurological disorders or conditions and/or to provide performance enhancement (Hanbury, [0002], [0036-0037]). Further, a person of ordinary skill would also have been motivated to do so, with a reasonable expectation of success, as a person of ordinary skill in the art will recognize many variations based on the teaching of hay which explicitly states that the steps may be completed in a different order, may be added or deleted, may comprise sub-steps, or may be repeated as often as beneficial to the treatment (Hanbury, [0037]).
		The combination of Hanbury and Mayo as a whole does not explicitly disclose wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject,
		However, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. 100 lines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. 
See at least Morgan col. 100 lines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”), 
wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022]. Further, here the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic state or a trance state is caused or created in the subject. In other words, prior art does not necessarily need to disclose specific steps for how the mono cognitive state, hypnotic state or trance state occurs or is caused or created or induced in the subject, the prior art just needs to disclose that  a mono cognitive state, a hypnotic state or a trance state is induced or caused or created in the subject for prior art to read on the limitation as now explicitly, positively and specifically recited by the Applicants. 
Morgan in at least col.102 lines 36-40, col. 102 lines 49-58, Col. 109 line 65 up to col. 110 line 3  for example discloses a hypnotic state is induced in the subject. See at least Morgan col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including … meditation, hypnosis,”; Col. 109 line 65 up to col. 110 line 3 “uses interactive features including distracting tasks … education-based tasks… hypnosis, and/or meditation exercises; and/or other related activities and/or content”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, such that a mono cognitive state, a hypnotic state or a trance state is induced in the subject. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effectively treating and addressing issues relating to mental health disorder (Morgan col.102 lines 36-40, col. 102 lines 49-58).
Claim 26  is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanbury in view of Mayo and further in view of  Ananya (Pub: Head and Neck Movements in Bharatnatyam. Jan 4, 2019, Ananya, pages 1-12, Little Banyan Tree Kids, hereinafter referred to as “Ananya”).
As per dependent Claim 26, the combination of Hanbury and  Mayo as a whole discloses method of claim 1 comprising mono-auditory stimulation and cross-body stimulation (see claim 1), 
The combination of Hanbury and  Mayo as a whole does not explicitly disclose moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus.
However, in an analogous stress reducing field of endeavor, Ananya discloses a method of reducing stress (Ananya see at least  page 4 “aerobic exercise”) including moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (Ananya see at least page 5 “chart”, page 6 item numbered 8 “Ukshiptam” head and next movement illustrated in annotated image of Bharatnatyam dancer i.e. head movement and eye movement are opposite to each other).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, by furthering including alternating bilateral neck and eye movement as disclosed in Ananya. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing the enjoyment value of the body movement (Ananya, page 4) or using popular/appreciated physical rhythmic body movements/dance to render relaxation therapy (Ananya, page 3).    
Response to Amendment
 According to the Amendment, filed 07/22/2022, the status of the claims is as follows:
Claims 1, 25 are currently amended; 
Claims 6-9, 13 are as originally filed;
Claims 4, 5, 10-12 are previously presented;
Claims 14-20 are withdrawn; 
Claim 26 is new; and
Claims 2, 3, 21-24 are cancelled.
By the current amendment, as a result, claims 1, 4-20, 25-26  are now pending in this application while claims 1, 4-13, 25, 26 are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
35 U.S.C 101 Rejection Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 6-9 of Applicant’s Amendment dated  07/22/2022
[i] Claims 1, 4-13, and 25 stand rejected under 35 U.S.C. 101 as allegedly directed to a judicial exception, i.e., abstract idea, without significantly more. Applicant respectfully traverses this rejection. 

[ii]The claims are not directed toward to the abstract idea category of methods of organizing  human activity 
The Office contends (p. 3), that independent claims 1 and 25 are directed toward the abstract idea of a method of organizing human activity, namely, humans following rules. Applicant respectfully disagrees. 
First, Applicant maintains that, as noted in USPTO October 2019 PEG Update, not all methods of organizing human activity are abstract ideas (e.g., “a defined set of steps for combining particular ingredients to create a drug formulation” is not a “certain method of organizing human activity”). See, USPTO October 2019 PEG Update at p. 4-5.
The limitations of claim 1 are not merely a set of instructions to be followed, like rules for a game, assigning hair designs, or instructions on how to hedge risk. Rather, claims 1 and 25 are directed toward a method of treatment for a specified subject having a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder, which provides treatment steps for reducing stress, anxiety and/or depression in the subject… steps are not simply part of rules for a game or instructions for following, but rather is a concrete treatment step performed to affect the claimed treatment (i.e., reducing stress, anxiety and/or depression in the subject) akin to various other method of treatment steps, such as a patient being administered a drug...Thus, the claims are not directed toward an abstract idea, i.e., a method of organizing human activity.

[iii]. The claim limitations do amount to an inventive concept 
Applicant nonetheless submits that the cross-body stimulation limitation as well as the combination of the receiving a mono auditory stimulus limitation and the cross-body stimulation limitation of claims 1 and 25 amount to an inventive concept. More specifically, the cross-body stimulation limitation and combination of limitations are not well understood, routine, and conventional in the field of treating stress, anxiety and/or depression. See MPEP @ 2106.05(d)
The nonconventional and unique nature of this claim limitation is further demonstrated below as none of the cited references teach or suggest cross-body stimulation in combination with receiving a mono auditory stimulus. Thus, when viewed as a whole, claims 1 and 25 recites a combination of elements that amount to an inventive concept and the claims qualify has having eligible subject matter. 
Withdrawal of the present rejection is respectfully requested. 


Applicant’s 35 U.S.C 101 related arguments [i-iii] with respect to the above claim limitations in Claim 1 and 25 have been considered but are not persuasive for the following reasons. 
First, with respect to Applicants assertion that claim 1 and 25 are not a method of organizing human activity abstract ideas  but are more akin to “a defined set of steps for combining particular ingredients to create a drug formulation” or “a method of treatment …which provides treatment steps for reducing stress, anxiety and/or depression in the subject” and therefore are patent eligible under 35 U.S.C 101 and not an abstract idea, Examiner disagrees for the following reasons. As detailed above, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the grouping of abstract ideas under 2019 PEG. Accordingly, the claim 1 and 25 limitations individually and claim 1 and 25 as a whole as now presented just recite an abstract idea specifically, managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG with no additional elements that integrate the abstract ideas into a practical application and no additional elements that amount to significantly more than the judicial exception. Examiner suggests further limiting claim 1 and claim 25 to recite corresponding structures and additional elements that perform the recited steps for example [a] details regarding why or how or using what structure “reducing stress, anxiety and/or depression in the subject” is implemented, determined i.e. how or using what structures is it determined that the process steps reduced stress, anxiety and/or depression in the subject and/or [b] details regarding why or how or using what structures “the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder” is determining; and/or [c] details regarding why or how or via what structures is it determined that the mono cognitive, hypnotic and trance states are induced in the subject and why these states used are important to this claim and/or [d] corresponding physical structures that perform the recited steps.
Second, with respect to Applicant’s arguments that the cross-body stimulation limitation  as well as the combination of receiving a mono auditory stimulus limitation and performing cross-body stimulation amount to an inventive concept, Examiner notes that as detailed above, combination of applied art Hanbury and  Mayo teaches alternating cross-body stimulation in alternating combination with receiving a mono auditory stimulus. Therefore, the recited limitations are conventional and well-known. Additionally, Non-patent literature ‘“Tapping In” to Reduce Anxiety’ by  Jim Christrup evidences the conventional, non-unique features of a subject performing cross-body stimulation to reduce anxiety.
Please also cross-reference detailed claim rejection under 35 U.S.C. 101 under section titled “35 U.S.C. 101”  as being directed to a judicial exception, i.e. abstract idea (managing interactions between people, namely, humans following rules, which is one of the certain methods of organizing human activity under the 2019 PEG), with no additional elements that integrate the abstract ideas into a practical application and no additional elements that amount to significantly more than the judicial exception.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 9-10 of Applicant’s Amendment dated  07/22/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Claims 1, 4-13 and 25[A] Claims 1 and 5-12 stand rejected under 35 U.S.C. @ 103 as allegedly unpatentable over  U.S. 2017/0143935 ("Hanbury") in view of U.S. 2017/0296775 ("Mayo") .The cited references fail to teach or suggest all the limitations of claims 1, 4-13, and 25. Neither Hanbury nor Mayo teaches or suggests cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus.

[B] However, there is no teaching in Mayo which links performance of the cross-body tapping to which ear receives the mono auditory stimulus.

[C] Additionally, Morgan fails to cure these deficiencies in Hanbury and Mayo.

Applicant’s arguments [A-C] with respect to the above claim limitations have been considered but were not found persuasive for the following reasons. 
With respect to Applicant’s arguments  [A]  above with respect to limitations recited in independent claim 1 and 25 that applied art does not disclose “moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus”, the “or” encompassing limitation “the subject performing the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus” is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. [a] wherein the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or [b] the cross-body stimulation comprises moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus. Here, the claim is being interpreted as reciting “the subject performing the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus”.
With respect to Applicant’s arguments, [A-B] above with respect to the limitation  “the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus”,  here, the “or” encompassing limitation is broadly yet reasonably interpreted as reciting “the cross-body stimulation comprises cross-body tapping comprising tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus with a body part on the same side as the first ear receiving the stimulus”. Second, the term  “comprises”  in claims is being interpreted in light of the instant application specification para. [0014] as inclusive. Third, the term “tapping” is being interpreted in light of instant application specification para. [0025] and [0034]  as “indirectly touching an area of the body”. Fourth, the term "cross-body stimulation" and “cross-body tapping” (which encompasses indirect stimulation/tapping as also disclosed in the instant application specification) is being interpreted in light of instant application specification para. [0024-0025], [0034] as  [i] “a body part on one side of a subject's body indirectly … touching a body part on the opposite side of the subject's body” or [ii] “a subject's movement and/or touch that occurs on the opposite side of the body as an auditory stimulus”  or [iii] “tapping performed indirectly via device/object” as in instant specification para. [0034].  Thus, here, the claim limitation is being interpreted as the subject indirectly performing the cross-body stimulation, wherein the indirect cross-body tapping comprises indirectly tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus indirectly with a body part on the same side as the first ear receiving the stimulus which is disclosed by the combination of applied art, Hanbury and Mayo as a  whole.
More specifically, Mayo in at least fig. 1, 45, [0039], [0052] , [0054], [0067], [0069] for example discloses the subject indirectly performing the cross-body stimulation, wherein the indirect cross-body tapping comprises indirectly tapping a body part on the opposite side of the first ear receiving the mono auditory stimulus indirectly with a body part on the same side as the first ear receiving the stimulus which would occur when an individual seated at the desk of fig. 45 places her/his hands over the stimulation element on the desk to receive the therapeutic benefit of bi-lateral stimulation provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides/hands of the body by launching the bilateral stimulation application (app) on the mobile device as in fig. 1 while wearing mono auditory stimulating head set of fig. 36 or fig. 38 . See Mayo at least [0039] “bi-lateral stimulation is provided by the vibrating elements …in an alternating manner … to opposing (bi-lateral) sides of the body”; [0052] “method … where the bilateral stimulation application (app) is launched (begun) on the mobile device …so that the individual may receive the asynchronous (or continuous) alternating bilateral stimulation… the individual desires to commence simulation, the simulation is applied in asynchronous (or continuous) and alternate manner …The stimulation can continue for a time period of until the individual decides to stop the stimulation … Otherwise… the stimulation is continued for a predetermined time period or for any time period desired by the individual”; [0054]” vibrating element 104 being brought into position or placed on individual body means being brought into "therapeutic contact" with an individual's body. Therapeutic contact may be achieved by direct contact … or via indirect contact … therapeutic contact means only that the individual need be able to perceive the stimulation provided by the bilateral vibrating elements 104 during therapy”;[0067]” sounds or music may be used in conjunction with the vibratory stimulation provided by stimulation elements 104 during the therapy session”; [0069]” Desks and tables are another article of furniture into which the stimulation elements 104 can be incorporated. As illustrated in FIG. 45 stimulation elements may be built into the desktop so that the individual seated at the desk can place her/his hands over the stimulation element to receive the therapeutic benefit at any time during the day or evening”  
With respect to Applicant’s arguments [B] above, the alternating sensory stimulation pattern i.e. auditory and tactile stimulation sequence/link is made obvious by permutations/combinations disclosed by Hanbury in at least [0034] and [0037] ( see Hanbury [0034] “alternating the left auditory, video, and/or tactile stimulus sources with the right auditory, video, and/or tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active.)… alternating the left auditory and/or tactile source and the right visual source with the right auditory and/or tactile source and the left visual source (i.e., opposite auditory/tactile stimuli take turns being active.) ” and [0037] “a person of ordinary skill in the art will recognize many variations based on the teaching described herein. The steps may be completed in a different order. Steps may be added or deleted. Some of the steps may comprise sub-steps. Many of the steps may be repeated as often as beneficial to the treatment.”). 
With respect to Applicant’s argument [B-C] above, arguing against the references individually, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance the combination of applied art, Hanbury and Mayo, disclose claim 1, and 5-12 limitation as now explicitly, positively and specifically recited by the Applicants, the combination of applied art, Hanbury and Mayo and Morgan, disclose claim 4, 8, 13, and 25 limitation as now explicitly, positively and specifically recited by the Applicants.
For the above reasons, the 35 U.S.C. § 103 rejection of claims is proper and is being maintained at this time. Please also cross-reference detailed claim 1, 4-13 and 25 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 11 of Applicant’s Amendment dated  07/22/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 6 and 7.
Claims 6 and 7 are directed toward the mono auditory stimulus comprising a command to perform the cross-body stimulation and where the cross-body stimulation substantially occurs after receiving such a command. Hanbury does not teach or suggest a mono auditory stimulus comprising a command to perform the cross-body stimulation. Rather, paragraph [0034] in Hanbury, as cited by the Office, is directed toward programming instructions provided to a computer program to achieve alternating left and right auditory, visual, and/or tactile stimulus.
Thus, for at least these further reasons, a presumption of prima facie obviousness has not been established for claims 6 and 7.

Applicant’s arguments with respect to dependent claims 6 and 7 have been considered but were not found persuasive. The specification is silent as to what is meant by “command”. The term “command” is being interpreted as including electronic commands/instructions as also detailed in Office Action dated 02/16/2022. Hanbury in [0034], [0038] for example discloses the mono auditory stimulus comprises electronic command/instructions to perform the cross-body stimulation as recited in claim 6. Hanbury in [0034]  for example discloses the cross-body stimulation substantially indirectly occurs after receiving the command/instruction to indirectly perform the cross-body stimulation as in claim 7. See at least Hanbury [0034] “instructions for providing stimuli may be provided… alternating the left auditory…or tactile stimulus sources with the right auditory…or tactile stimulus sources (i.e., the left stimuli and right stimuli take turns being active.)” [0038] “the method … program may comprise program instructions”. Since, the combination of Hanbury and Mayo as a whole further discloses claim 6 and 7 limitations as now explicitly, positively and specifically recited by the Applicants, Applicant’s arguments with respect to dependent claims 6 and 7 were not found persuasive.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 11-12 of Applicant’s Amendment dated  07/22/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 8 and Independent Claim 25.
Claims 8 and 25 include a further limitation, which is also not taught or suggested by any of the cited references, namely that a mono cognitive state, a hypnotic state or a trance state is induced in the subject.
This assertion by the Office finds no support in Hanbury nor does the Office provide any evidence to support that said method and device in Hanbury would overload the sensory system and induce a mono-cognitive state. See MPEP 2141 

Applicant’s arguments with respect to claims 8 and 25 have been considered but were not found persuasive for the following reasons. With respect to Applicant’s arguments with respect to limitation “a mono cognitive state, a hypnotic state or a trance state is induced in the subject” recited in claim 8 and  claim 25 and in response to Applicant’s arguments that applied art does not disclose a mono cognitive state, a hypnotic state or a trance state is induced in the subject, as also detailed above, the limitation “a mono cognitive state, a hypnotic state or a trance state is induced in the subject” as explicitly recited by the Applicants is being interpreted in light of the Applicant’s specification as follows: First,  the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. a mono cognitive state or a hypnotic state or a trance state. Further, the limitation is being interpreted in light of instant application specification [0018-0022]( ([0020] “"sensory overload induction" refers to a process in which the conscious mind is given more information than it can handle at one time ”;[0022]“As used herein, "mono-cognition" or "mono-cognitive state" refers to a trance like state that occurs when the nervous system becomes overwhelmed…Mono-cognition occurs after a sensory overload induction”). Additionally, the limitation “wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject” is being interpreted as wherein a mono cognitive state, a hypnotic state or a trance state is caused or created in the subject. In other words, as recited prior art does not necessarily need to disclose specific steps for how the mono cognitive state, hypnotic state or trance state occurs or is caused or created or induced in the subject, the prior art just needs to disclose that  a mono cognitive state, a hypnotic state or a trance state is induced or caused or created in the subject for prior art to read on the limitation as now explicitly, positively and specifically recited by the Applicants. 
Further, with respect to Applied art Hanbury, Hanbury in [0036] discloses  “by alerting [sic] the output between left and right channels, the brain may be stimulated in a way that it is forced to communicate between the left and right sides of the brain. This forced communication, for example, can allow PTSD memories to be wired to both sides of the brain, thereby stopping undesirable flashbacks”. A person of ordinary skill in the art would understand that such a process could overload the sensory system i.e. give the conscious mind more information than it can handle at one time and/or overwhelm the nervous system resulting in a “sensory overload induction” and Mono-cognition state as explicitly, positively and specifically recited by the Applicants when claim terms are interpreted in light of the instant application specification. Also, Hanbury discloses evoking PTSD memories and a person of common knowledge would understand such PTSD memories events as encompassing at least indirectly some degree of overwhelming of the psyche or brain i.e. nervous system.
Nonetheless, additionally, Morgan also discloses induction of hypnotic state in mental health therapy delivery in an eye movement desensitization and reprocessing (EMDR) therapy context as also detailed above. More specifically, Morgan in at least col.102 lines 36-40, col. 102 lines 49-58, Col. 109 line 65 up to col. 110 line 3  for example discloses a hypnotic state is induced in the subject. See at least Morgan col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including … meditation, hypnosis,”; Col. 109 line 65 up to col. 110 line 3 “uses interactive features including distracting tasks … education-based tasks… hypnosis, and/or meditation exercises; and/or other related activities and/or content”.
Lastly, Examiner notes that the Applicant in at least [0005] discloses hypnosis induction  as well-known method for reducing stress, anxiety and/or depression as well.
Thus, applied art as a whole discloses claim 8 and  25 “a mono cognitive state, a hypnotic state or a trance state is induced in the subject” limitation as now explicitly, positively and specifically recited by the Applicants. Please also cross-reference detailed claim  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 12 of Applicant’s Amendment dated  07/22/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of New Dependent Claim 26.
 None of the cited references teach or suggest claim 6 limitation. Thus, for at least this further reason, a presumption of prima facie obviousness has not been established for claim 26. 

Applicant’s arguments with respect to new claim 26 have been considered but are moot because claim 26 limitation was rejected on new ground of rejection over prior art Ananya. Please also cross-reference detailed claim 26 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 12-13 of Applicant’s Amendment dated  07/22/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection: There is no motivation to modify Hanbury to arrive at the claimed method. 
Additionally, there is no motivation to modify and/or combine Hanbury with the cited references to arrive at the claimed method. As discussed above, the cited references are completely devoid of any teaching or suggestion regarding the claimed step of performing cross-body stimulation as well as the further limitations of claims 6-8, 25, and 26.Thus, in light of the lack of guidance provided by the cited references, a person of ordinary skill in the art would not have been motivated to modify and/or combine Hanbury with the cited references to arrive at the claimed method. Withdrawal of the present rejection is respectfully requested. 


Applicant’ arguments above regarding motivation to modify Hanbury have been fully considered but were not persuasive for the following reasons.
First, in response to applicant's argument that against the references individually, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Second, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, with respect to Hanbury and Mayo, first, Hanbury in [0030] discloses that user has an option to turn tactile stimulation off. Further, Mayo discloses alternate tactile stimulation embodiments as in figure 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tactile stimulator used in the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, with the tactile stimulator, as taught by Mayo as a matter of simple substitution of one known prior art element for another. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining the predictable results of rendering therapy via day today furniture which provides a natural platform into which the stimulation elements can be incorporated for the therapeutic benefit of individuals using the furniture (Mayo, [0069]) while still stimulating the brain in a way that it is forced to communicate between the left and right sides of the brain, thereby treating various neurological disorders or conditions and/or to provide performance enhancement (Hanbury, [0002], [0036-0037]). Further, a person of ordinary skill would also have been motivated to do so, with a reasonable expectation of success, as a person of ordinary skill in the art will recognize many variations based on the teaching of hay which explicitly states that the steps may be completed in a different order, may be added or deleted, may comprise sub-steps, or may be repeated as often as beneficial to the treatment (Hanbury, [0037]).
With respect to the combination of Hanbury and Mayo as a whole and Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress, anxiety and/or depression in a subject in need thereof as taught by Hanbury, as modified with Mayo, by furthering including educational message specific to the neurodevelopmental disorder as disclosed in Morgan. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enhancing treatment by also providing to the patient educational content on methods to manage anxiety (Morgan, col. 102 lines 4-16). 
As detailed above, since obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention and in this case as detailed above there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, Examiner asserts that the motivation to modify and/or combine Hanbury with the cited references to arrive at the claimed method is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
Prior art Church D, et al. titled “Emotional freedom techniques to treat posttraumatic stress disorder in veterans: Review of the evidence, survey of practitioners, and proposed clinical guidelines” (The Perm J, Dec 01 2017; 21:16-100) for disclosing  Emotional Freedom Techniques (EFT) related body tapping to treat PTSD in veterans similar in term of use of body tapping to render therapy to that disclosed.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
October 8, 2022